ACCEPTED
                                                                 03-17-00035-CV
                                                                       21275035
                                                       THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                              12/13/2017 3:59 PM
                                                               JEFFREY D. KYLE
                                                                          CLERK




                                                 FILED IN
                                          3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
                                          12/13/2017 3:59:19 PM
              No. 03-17-00035-CV
                                              JEFFREY D. KYLE
                                                   Clerk

         IN THE COURT OF APPEALS
     FOR THE THIRD DISTRICT OF TEXAS
              AUSTIN, TEXAS


DR. RUTHIE HARPER, PLLG, LLC AND
DAVID URMAN,

                                       Appellants,

                      v.

WELLBEING GENOMICS PTY LTD.,
                                        Appellee.


  ON APPEAL FROM THE 98TH JUDICIAL DISTRICT

        COURT, TRAVIS COUNTY, TEXAS

          CAUSE NO. D-1-GN-14-002452



 APPELLEE WELLBEING GENOMICS PTY LTD.’S
 UNOPPOSED MOTION FOR EXTENSION OF TIME
  TO FILE SUPPLEMENTAL BRIEF REQUESTED
            AT ORAL ARGUMENT
       Appellee Wellbeing Genomics Pty Ltd. files this Unopposed Motion for an

extension of time to file its Supplemental Brief, which the Court requested at oral

argument on November 29, 2017. Based on counsel’s colloquy with the Court at oral

argument, the deadline to file this Supplemental Brief is December 14, 2017. But

because of a family medical emergency for Appellee’s lead counsel, Robert Kantner,

which has required to Mr. Kantner to travel out of state unexpectedly, as well as the

upcoming end-of-year holidays, Appellee respectfully requests an extension of time to

file this Supplemental Brief until January 5, 2018. The reasons for this extension are as

follows.

       1.     At oral argument, the Court requested the parties to submit Supplemental

Briefs regarding the standard for determining whether a trade secret has been provided by

a plaintiff to a defendant, and whether that trade secret has been used by the defendant.

At the conclusion of the argument, the Court asked Appellee to submit the Supplemental

Brief in two weeks.

       2.     In the past week, Mr. Kantner’s elderly mother became very ill. Mr.

Kantner traveled to Virginia to be with his mother and family on Sunday, December 10.

Mr. Kantner’s mother has since passed away. Due to these events, Mr. Kantner will not

be able to submit the Supplemental Brief under the original timeframe.

       3.     In light of these circumstances, as well as the approaching Christmas and

New Year’s holidays, Appellee respectfully requests that the deadline to submit the

requested Supplemental Brief be extended to January 5, 2018.



                                           -1-
       4.     As stated in the certificate of conference, counsel for Appellants does not

oppose this motion.

       For these reasons, Appellee Wellbeing Genomics Pty Ltd. respectfully requests

that the Court grant it an extension for filing its Supplemental Brief, as requested by the

Court, to January 5, 2018, and for such other and further relief to which it is entitled.

                                               Respectfully submitted,


                                               /s/ Robert W. Kantner
                                               Robert W. Kantner
                                               JONES DAY
                                               Texas State Bar No. 1093900
                                               2727 North Harwood Street
                                               Dallas, Texas 75201
                                               Telephone: +1.214.969.3737
                                               Facsimile: +1.214.969.5100

                                               ATTORNEY FOR APPELLEE
                                               WELLBEING GENOMICS PTY LTD.




                                             -2-
                          CERTIFICATE OF CONFERENCE

       The undersigned counsel hereby certifies, pursuant to the Texas Rule of Appellate

Procedure 10.1(a)(5), that on December 10, 2017, I communicated by email with Marcy

Hogan Greer, counsel for Appellants, regarding this motion for extension of time. Ms.

Greer stated that her clients do not oppose the relief sought in this motion.

                                           /s/ Robert W. Kantner
                                           Robert W. Kantner




                             CERTIFICATE OF SERVICE

       On December 13, 2017, I electronically filed this Motion for Extension of Time

with the Clerk of the Court using the eFile.TXCourts.gov electronic filing system which

will send notifications of such filing to the following counsel of record:

              Marcy Hogan Greer
              mgreer@adjtlaw.com
              Alexander Dubose Jefferson & Townsend LLP
              515 Congress Avenue, Suite 2350
              Austin, Texas 78701-3562

              William T. (“Tommy”) Jacks
              jacks@fr.com
              Davis S. Morris
              dmorris@fr.com
              Fish & Richardson P.C.
              111 Congress Avenue, Suite 810
              Austin, Texas 78701



                                           /s/ Robert W. Kantner
                                           Robert W. Kantner



                                            -3-